United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                     No. 98-3443
                                    _____________

Clinton Morse Watson,                    *
                                         *
             Appellant,                  *
                                         *
      v.                                 *      Appeal from the United States
                                         *      District Court for the Southern
Robert Ray et al.,                       *      District of Iowa
                                         *
             Appellees.                  *

                                     ____________

                           Submitted: March 10, 1999
                               Filed: September 29, 1999
                                   ____________

Before McMILLIAN, MORRIS SHEPPARD ARNOLD, Circuit Judges, and
NANGLE,1 Senior District Judge.
                                ____________

NANGLE, Senior District Judge.

       Clinton Morse Watson appeals the district court’s2 termination of a consent
decree issued in 1981 which addressed prison conditions at Iowa State Penitentiary
(ISP) in Fort Madison, Iowa. We affirm.




      1
          The HONORABLE JOHN F. NANGLE, Senior United States District Judge for the Eastern
District of Missouri, sitting by designation.
        2
          The HONORABLE CHARLES R. WOLLE, United States District Judge for the Southern
District of Iowa.
I. BACKGROUND

       This case began as a class action filed in 1978 by inmates at ISP. The action
was brought on behalf of all present and future general population inmates at ISP
challenging the conditions of confinement at the institution as violative of the Eighth
and Fourteenth Amendments. After two years of discovery, a three-week trial was held
in 1980. Watson v. Ray, 90 F.R.D. 143, 145 (S.D. Iowa 1981); Appellant’s Br. at 2.
The court appointed experts on its own motion to examine the conditions of
confinement. Watson, 90 F.R.D. at 145. After the experts filed their reports, the
parties entered into extensive settlement negotiations and tentatively agreed upon a
proposed consent order. Id. As a result of objections raised by the named plaintiffs
and members of the plaintiff inmate class, the court held a final settlement conference
at the penitentiary wherein it informally gave its view of the issues it would be called
upon to decide if settlement were not consummated. Id. Nevertheless, the named
plaintiffs and a majority of the known class members ultimately rejected the settlement
offer. Id.

        In considering the merits of the action, the district court first addressed the
totality of the conditions of confinement and found that the conditions violated the
inmates’ Eighth and Fourteenth Amendment rights. Id. In order to craft an appropriate
remedy, the court reviewed the proposed settlement documents, the experts’ reports,
the evidentiary record, and the parties’ comments. Ultimately, the court found that
implementation of the proposed consent order would rectify the unconstitutional
conditions of confinement and would be in the best interests of the plaintiff class. Id.
Because the consent decree would “offer benefits to the inmates that could not be
constitutionally imposed” and would “at the same time [adequately remedy] all serious
constitutional issues” in the case, the court found that all parties would benefit from the
adoption and approval of the settlement over the objections of the named plaintiffs. Id.
at 147-48. Accordingly, the court accepted the proposed consent order in 1981. Id.
at 151. The decree required, inter alia, annual monitoring of the ISP, and included a
statement that the relief embodied therein might in some instances be more than what
the Constitution requires. Id. at 155-56.

      On May 10, 1996, the defendant prison officials moved for termination of the
decree pursuant to the Prison Litigation Reform Act (PLRA), 18 U.S.C. § 3626(b)(2).
Order Terminating Decree and Dismissing Pending Proceedings, J.A. at 11a. This
portion of the PLRA provides for immediate termination of prospective relief regarding

                                            2
prison conditions unless the court has made specific findings set forth in the statute.
18 U.S.C. § 3626(b)(2). If the court finds a current and ongoing violation of a federal
right and the prospective relief is necessary and narrowly drawn, then the prospective
relief will not be terminated. Id. § 3626(b)(3). The inmates asserted that the immediate
termination provision of the PLRA was unconstitutional, and the United States
intervened to defend the statute. Intervener-Appellee’s Br. at 3.

       On February 10, 1997, Judge Wolle held that the PLRA violated the inmates’
constitutional rights, following a similar order entered by District Judge Harold D.
Vietor. See Gavin v. Ray, No. 4-78-CV70062, 1996 WL 622556, at *4 (S.D. Iowa
Sept. 18, 1996) (holding that the immediate termination provision of the PLRA violates
the principle of separation of powers by requiring federal courts to reopen final
judgments). The parties appealed, but this Court reversed Judge Vietor’s opinion in
Gavin v. Branstad, 122 F.3d 1081 (8th Cir. 1997), and remanded this case for
reconsideration in light of that decision.

       On remand, the inmates argued that the decree should not be terminated, that the
PLRA’s immediate termination provision is unconstitutional, and alternatively that they
should receive an opportunity to investigate and allege current and ongoing federal
violations in order to satisfy the statute. J.A. at 12a; Appellant’s Br. at 4. On August
10, 1998, the district court granted the motion to terminate the decree, refused to allow
any discovery, and concluded that the PLRA was not unconstitutional. J.A. at 12a-15a.
The United States did not participate in the proceedings on remand. Intervener-
Appellee’s Br. at 4.

       The plaintiff inmates appeal the termination of the consent decree claiming that
the district court erred in holding that the decree did not contain the findings required
under 18 U.S.C. § 3626 and that the district court erred in concluding that the
immediate termination provision of the PLRA is constitutional. Alternatively, the
inmates assert that the district court erred in terminating the decree without allowing
the inmates an opportunity to conduct discovery concerning the existence of current and
ongoing violations of federal rights.

II. DISCUSSION

       The Court reviews de novo the district court’s interpretation of a statute. United
States v. Vig, 167 F.3d 443, 447 (8th Cir. 1999); Department of Social Servs. v.

                                           3
Bowen, 804 F.2d 1035, 1037 (8th Cir. 1986). When determining the meaning of a
statute, our starting point must be the plain language of the statute. Vig, 167 F.3d at
447; United States v. Talley, 16 F.3d 972, 975 (8th Cir. 1994). “Our objective in
interpreting a federal statute is to give effect to the intent of Congress.” Vig, 167 F.3d
at 447; Linquist v. Bowen, 813 F.2d 884, 888 (8th Cir. 1987). When no specific
definition for a term is given in the statute itself, we look to the ordinary common sense
meaning of the words. Vig, 167 F.3d at 447; United States v. Johnson, 56 F.3d 947,
956 (8th Cir. 1995). “Absent clearly expressed legislative intent to the contrary, the
language is regarded as conclusive.” Vig, 167 F.3d at 447; Minnesota v. Heckler, 718
F.2d 852, 860 (8th Cir. 1983).

        The Prison Litigation Reform Act (PLRA) provides limitations on prospective
relief in prison condition litigation. The immediate termination provision, 18 U.S.C.
§ 3626(b)(2), provides as follows:

      (2)    Immediate termination of prospective relief.—In any civil action
             with respect to prison conditions, a defendant or intervener shall
             be entitled to the immediate termination of any prospective relief
             if the relief was approved or granted in the absence of a finding
             by the court that the relief is narrowly drawn, extends no further
             than necessary to correct the violation of the Federal right, and is
             the least intrusive means necessary to correct the violation of the
             Federal right.

This provision is limited by § 3626(b)(3) which states that the prospective relief will
not be terminated if the court finds that it remains necessary to correct a current or
ongoing violation of the federal right, extends no further than necessary to correct the
violation, is narrowly drawn, and is the least intrusive means to correct the violation.
“Prospective relief” is defined to include all relief other than compensatory damages,
and it expressly includes consent decrees. 18 U.S.C. § 3626(g)(7), (9). “Consent
decree” is defined to include any relief entered by the court based in whole or in part
upon the consent or acquiescence of the parties but does not include private
settlements. Id. § 3626(g)(1). The statute expressly applies to prospective relief
granted before the enactment of the PLRA. Id. § 3626 note.




                                            4
      A. Statutory Interpretation

       The inmates claim that the district court erred in finding that the 1981 decree did
not conform to the requirements of the PLRA. Specifically, they claim that the decree
should be deemed to comply with the PLRA because it was a “litigated judgment”
premised on a finding of unconstitutional conditions to which the prison officials failed
to object on appeal. Appellant’s Br. at 7-10. That is, because the decree was a
judgment in which the finding of unconstitutional conditions was made by the district
court and not by the consent of the parties, it automatically complies with the PLRA.
This automatic compliance is a result of the fact that the then-existing requirements for
a district court to grant injunctive relief over the objection of the party enjoined are
identical to those required by the PLRA itself. See Smith v. Arkansas Dep’t of
Corrections, 103 F.3d 637, 647 (8th Cir. 1996) (stating in dicta that the PLRA did not
change the standards for determining whether to grant an injunction). Accordingly,
because the prison officials did not object when the decree was adopted that it was not
narrowly tailored, they waived the right to assert that argument upon their motion for
termination of the decree. Appellant’s Br. at 7-15.

       The inmates’ argument, however, fails to recognize the unique manner in which
the decree was adopted by the district court. A finding of constitutional violations was
made by the court in an effort to spur ongoing settlement negotiations. Watson, 90
F.R.D. at 145. When the proposed consent decree was rejected by the named plaintiffs
and other members of the inmate class, the court, acting pursuant to its powers under
Federal Rule of Civil Procedure 23(e), reviewed the proposal and obtained input from
the plaintiff class for the purpose of determining whether the decree was in the best
interests of the class. Id. at 146. After an exhaustive and thorough review, the district
court determined that the named class representatives were not acting in the best
interests of the class when they rejected the settlement. Id. at 146-48. Consequently,
the court accepted the proposed settlement on behalf of the plaintiff class and approved
the consent order pursuant to its obligations under Federal Rule of Civil Procedure
23(e). Id. at 151.

       Because the decree was based in part on the acquiescence of the parties (the
prison officials and the court on behalf of the plaintiff class), the decree is not a
“litigated judgment” in the manner in which appellant uses that term. Rather, it is a
consent decree as that term is defined in the PLRA, 18 U.S.C. § 3626(g)(1).
Accordingly, even if appellant’s novel argument is valid for decrees that truly were not

                                            5
consent decrees,3 it would not aid the inmates in this case. This decree did not contain
the findings required by the PLRA,4 and, because it was a consent decree that
admittedly provided more relief than the Constitution required,5 it should not be
deemed to comply with the PLRA. Therefore, it is subject to the immediate termination
provision of § 3626(b)(2). Gavin v. Branstad, 122 F.3d at 1084.6

        The district court found and the inmates admit that the decree was entered in
1981 without the findings required by the PLRA. J.A. at 13a (“The relief Judge Stuart
awarded was not narrowly drawn but quite general.”); Appellant’s Reply Br. at 5 (“The
relief ordered by Judge Stuart is clearly a combination of measures that cleave to the
constitutional floor and those that exceed it.”); Appellant’s Reply Br. at 6 (“[The court
and the parties] put together the remedies that seemed to best resolve the violations, but
without any magic words not then required by law or even recommended by
prudence.”). Accordingly, the decree is subject to immediate termination pursuant to
18 U.S.C. § 3626(b)(2) unless the district court finds current and ongoing violations
pursuant to § 3626(b)(3). The district court found that the inmates had failed to prove
the existence of such current and ongoing violations. J.A. at 13a-14a. Consequently,
the district court did not err in terminating the 1981 decree.

       B. Constitutional Claims

       The inmates next assert that § 3626(b)(2) is unconstitutional as applied to this
case because it deprives the federal courts of the power to issue effective remedies for
constitutional violations, and it burdens the inmates’ fundamental right to access to the
courts. Appellant’s Br. at 16-20. The crux of the inmates’ argument again rests on


       3
        We do not address the validity of this argument today as the question is not properly before
us.
       4
         J.A. at 13a (district court’s finding that the 1981 relief was not narrowly tailored).
       5
          Watson, 90 F.R.D. at 147-48 (“The terms of the proposed consent decree offer benefits to
the inmates that could not be constitutionally imposed, and at the same time all serious constitutional
issues are adequately remedied in the decree.”); id. at 155 (“This Order may include specific
requirements and procedures beyond what is required by the Constitution of the United States of
America and Constitution of the State of Iowa, or any other statutory or common law requirement.”).
        6
          Appellant also asserts that because the decree should be deemed to have the proper findings
under the PLRA, § 3626(b)(1) applies rather than section (b)(2). Appellant’s Br. at 10-13. Because
we hold that the decree does not contain the proper findings, we find that appellant’s argument on
this point has no merit.

                                                  6
their contention that the decree is a “litigated judgment” which was impliedly narrowly
tailored, necessary, and the least intrusive means to correct the constitutional violation.
 Termination of this decree would therefore prevent the district court from completely
remedying the constitutional violations found in 1981 and would deprive the inmates
of a fundamental right in violation of the Equal Protection Clause of the Constitution.

       However, as we found supra, this decree is not a “litigated judgment.” Rather,
the decree is unique in that it is a consent decree accepted on behalf of the class by the
court after a finding that the named representatives were not acting in the best interests
of the class. Thus, the decree contains relief that is greater than could constitutionally
be imposed if the decree were solely imposed by the court. Watson, 90 F.R.D. at 147-
48 (“The terms of the proposed consent decree offer benefits to the inmates that could
not be constitutionally imposed, and at the same time all serious constitutional issues
are adequately remedied in the decree.”). Accordingly, this case is identical to Gavin
v. Branstad, 122 F.3d 1081 (8th Cir. 1997) and Tyler v. Murphy, 135 F.3d 594 (8th
Cir. 1998), which also involved consent decrees requiring greater relief than could
constitutionally be imposed by the court alone. In Gavin, this Court rejected the
contention that application of the PLRA to such a consent decree deprived the inmates
of their fundamental right of access to the courts, 122 F.3d at 1089-90. Similarly, in
Tyler, this Court rejected the contention that application of the PLRA to such a consent
decree deprives federal courts of their power to remedy constitutional violations, 135
F.3d at 597. Accordingly, bound by this direct precedent, we find that the district court
did not err in finding the PLRA constitutional as applied to this case.

      C. Discovery

       The inmates’ most meritorious argument is that the district court erred in denying
them adequate discovery to prove the existence of current and ongoing violations
pursuant to 18 U.S.C. § 3626(b)(3). We review a district court’s discovery decisions
for abuse of discretion. National Bank of Commerce of El Dorado v. Dow Chemical
Co., 165 F.3d 602, 606 (8th Cir. 1999); Noll v. Petrovsky, 828 F.2d 461, 462 (8th Cir.
1987). The United States, as intervener, agrees that in some instances, discovery
should be allowed in order for inmates to determine if a current and ongoing violation
exists. Appellee-Intervener’s Br. at 16.

      Even if the United States is correct in its interpretation of the PLRA, an issue
which we decline to decide today, discovery would not be necessary in this case. The

                                            7
district court found in its termination order that appellants failed to show present
violations of constitutional rights, that most of the problems giving rise to the decree
had been solved, and that recent reports suggested that the only areas of current
noncompliance with the decree were not of a constitutional magnitude. J.A. at 13a-
14a. The district court based this finding on evidence produced in a lengthy 1996
modification hearing and in recent reports from the Iowa State Commissioner of Health,
the Iowa State Fire Marshal, and the Regional Director of the Federal Bureau of
Prisons. J.A. at 13a-14a, 16a-31a, 34a-36a. Additionally, when asked at oral argument
if there was any indication of current violations, appellant could only point to “the
looming threat of potential overcrowding” but did not produce any evidence to support
a finding that this threat constitutes a “current and ongoing violation” under the PLRA.
Given the wealth of evidence available in the record to support the district court’s
finding of no current and ongoing violations, we find that the denial of discovery in this
case was not an abuse of discretion.

III. CONCLUSION

       Finding that the district court properly terminated the consent decree in this case
pursuant to the PLRA, that the immediate termination provision of the PLRA as applied
to this case is constitutional and that the district court did not abuse its discretion in
denying the inmates discovery, we hereby affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            8